MUNGER, District Judge
(dissenting). The only appeal in this case is that taken by the A. R. Young Construction Company. The appellant alleged a number of grounds in the bill to justify its repudia*139tion of the contract early in November, 1920, and as grounds for asking the court for a cancellation of the contract. The decree is based on but two of these grounds; (1) That the district had repudiated a supplemental contract between it and appellant, which provided for the payment of an increased price for solid rock removed by appellant in preparing the roadway; (2) that the district did not have sufficient funds to complete the work contemplated by the contract. As these findings favored appellant, and found the contract to be existing until it was breached by the district, the only questions involved in this appeal relate to the damages to be awarded as a result of the district’s repudiation of the contract, and as to the basis for estimation of these, damages as between the appellant and the district, I concur in the conclusions announced in the foregoing opinion.
I cannot agree to the conclusion that the decree should be so modified that the allowance to the interveners of $5,000 against appellant as damages for loss of profits they sustained should be set aside, and the district should be held liable for that sum. In the first place, the interveners did not appeal, nor did the district, and a judgment should not be directed against the district in favor of the interveners in an appeal wherein the A. R. Young Construction Company, as appellant, complains only that the judgment should not be against itself. If the interveners desired to claim that the judgment should be against the district,' as they prayed in their petition of intervention, they should have appealed from the disallowance of it against the district by the trial court, and, having failed to appeal, that disallowance is final. In the second place, the pleadings and evidence of the interveners furnished no basis for a judgment against the district. They did not allege nor prove any contract with the district, but did allege as the basis of their right of recovery a contract with the A. R., Young Construction Company, and the court so found. By this contract the only obligation to pay interveners for the work they did as subcontractors rested, not on the district, but on the A. R. Young Construction Company, the other party to that contract. There is an allegation that the district failed to pay the interveners for work (hey had done, but there is no attempt by pleading or proof to show that there was any obligation on the part of the district to pay them anything for the work done under their contract with the A. R. Young Construction Company. The interveners did not plead any rights as arising io them from the district’s breach of the A. R. Young Construction Company’s contract. The direction' of a decree agáinst the district for the interveners’ loss of profits therefore cannot be sustained.
The only question presented by the appeal as to this item of damages in favor of the interveners is whether it was properly allowed against the appellant, the A. R. Young Construction Company. The appellant’s contention is that its contract with the interveners contained a provision that the interveners were to complete their work in 12 months from the date of that contract (December 11, 1918), and, in case of the interveners’ failure to perform their part of the contract, the appellant had the right to cancel and annul the agreement, and to finish the work to be done by the interveners; but they do not assert that any steps were taken to cancel the agreement for that reason. *140Two days after the district commissioners adopted the resolution of September 6, 1920, directing the engineer to stop further grading work, the interveners ceased work, except some repair work done at the instance of the district upon portions of the grade already constructed. The interveners finally abandoned the contract, when in December, 1920, an estimate in their favor for more than $8,000 was not paid. This estimate, under their contract, was dúe from the A. R. Young Construction Company, the appellant, and evidently was due for work done before September 8, 1920. The right of cancellation of the interveners’ contract was never exercised by appellant, and it breached its contract in a material obligation, when it failed to pay the interveners the estimate due them.
The decree in favor of the interveners should be affirmed.